Citation Nr: 0728825	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board, and was denied 
by the Board in a November 2006 decision. The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). In a June 2007 Order, 
the Court vacated the November 2006 Board decision and 
remanded the case consistent with a June 2007 Joint Motion 
for Remand. The Joint Motion for Remand directed the Board to 
address entitlement to TDIU benefits under 38 C.F.R. §  4.16 
(b), extra-schedular consideration, and also clarify the 
chronological recitation of evidence.     

In August 2007, the veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO.  See 
38 C.F.R. § 20.1304 (2006).

Pursuant to an August 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service- 
connected disabilities. If there are two or more service- 
connected disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2006).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 38 C.F.R. § 4.16(b) (2006). 

The veteran is service connected and in receipt of a 40 
percent disability evaluation for low back pain syndrome, and 
a 30 percent disability evaluation for status post left total 
knee replacement, with a combined service connected 
disability evaluation of 60 percent. Review of the record 
indicates that the impact that the veteran's service 
connected disabilities have on his employability has not been 
fully addressed from a clinical standpoint. Further, 
additional evidence submitted by the veteran in August 2007 
suggests that his retirement from work in 1991 was the result 
of his knee replacement.To properly address his ability to 
secure or follow a substantially gainful occupation in terms 
of a referral to the Director of the VA Compensation and 
Pension Service and an extra-schedular consideration under 38 
C.F.R. § 4.16(b) (2006), additional information could be 
useful.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran and his 
representative a letter that complies with 
the notification and duty to assist 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes the 
provisions of 38 C.F.R. §§ 4.16(a) and 
4.16(b), entitlement to a total disability 
evaluation based on individual 
unemployability (TDIU).

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the service connected 
low back pain syndrome, and status post 
left total knee replacement. All necessary 
tests should be performed. (a) The 
orthopedic examiner should comment on any 
functional impairment, as well as pain and 
the pathology associated with pain should 
be described. All ranges of motion should 
be documented. With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disability and the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disabilities. (b) The VA examiner should 
also comment on the effect, if any, the 
service-connected low back pain syndrome, 
and status post left total knee 
replacement have on the veteran's ability 
to work and whether the veteran's service 
connected disabilities preclude him from 
substantial and gainful employment.

3.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of Compensation 
and Pension Service for initial 
consideration of an extra-schedular rating 
for TDIU pursuant to the provisions of 38 
C.F.R. § 4.16(b). This action should be 
taken in light of the various medical 
opinions of record concerning the 
employability of the veteran. If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a SSOC. An 
appropriate period of time should be 
allowed for response. Thereafter, the case 
should be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



